MacIntyre, P.J.
This court in a judgment entered in this case (Southeastern Construction Company v. Glens Falls Indemnity Company, 81 Ga. App. 770, 59 S. E. 2d, 751), reversed in part and affirmed in part the judgment of the Superior Court of Fulton County, and the Supreme Court on certiorari having reversed the judgment of this court (Glens Falls Indemnity Company v. Southeastern Construction Company, 207 Ga. 488), that part of the judgment originally rendered by this court which reversed the trial court for sustaining the general demurrer to the petition is vacated, and the judgment of the trial court is affirmed in its entirety.

Judgment affirmed.


Gardner and Townsend, JJ., concur.